Title: To George Washington from Henry Knox, 11 October 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 11th Octo. 1782.
                  
                  I beg your Excellency’s indulgence for a few moments, while I just state my ideas respecting the poor unfortunate invalid regiment, which ideas are the result of compassionate sensations, combined with what I conceive to be the good of the service.
                  I have, in every shape I could devise, endeavored to make the few who are here serviceable in some degree, but without producing any adequate effect.  Of eight whom I appointed to the service of the ferry, five fell sick after four days duty.  Four were ordered to the beach on guard on the West side of the River, but a few days brought an application for a number of men to bear two of them to the hospital.  Ultimately I determined to place them on Constitution Island, build them a barrack, nurse them up, and only require the duty of guarding that post.  But upon every examination, I am convinced that to place the least degree of confidence on them, is to deceive ourselves and to rely upon an assistance which if demanded must inevitably fail, merely from inability.  Indeed they are not capable of any service, but in a few instances as boatmen, artificers on light work, waiters, and to do some guard duty when they might be sentries inside of houses, stables, &ca.  Their distributions are contained in the enclosed paper.  The party cannot be withdrawn from Fishkill, as the teams cannot be had to move the ordnance stores, of which there are one hundred and fifty loads.  The party at Newburgh are guarding the cloathing stores, some waggons, quarter masters stores, &c.  The few we have here are of no use, and even if the whole from Fishkill and Newburgh were here, I could not trust Constitution Island to them, especially as the magazine of powder there so greatly enhances its value.
                  For these reasons, I beg leave, with great deference, to propose that those now here should be removed to Newburgh, at which place they may be of some use in guarding the armourer’s tools, quarter masters & clothiers stores, which would require all the effectives from Fishkill, if we should be able to bring the stores from that place.  Your Excellency will observe this number is under forty.
                  I had hopes to obtain from the levies under Colonel Pickering’s orders a party of carpenters, which might have enabled us to have built a barrack for a regiment of infantry; but the party which he sent me yesterday for that purpose, only two were carpenters.  Every man here that can handle an ax is employed on the numerous works which we have in hand.  Therefore, unless we can obtain thirty carpenters and twenty masons from the army for one month, it will be impossible to erect the barrack—even with these artificers, it will be difficult to effect it without much exertion.  The barracks on the Point, exclusive of that in Fort Clinton, will not hold nine hundred men.
                  There are thirteen or fourteen men, artificers, who belong to Col. Van Schaicks regiment and are employed on the works.  I beg your Excellency’s permission to keep them for a short time.  This may be done with more propriety, as they have not furnished the engineers department with any workmen.  I have the honor to be with great respect, Your Excellency’s most Obedient servant,
                  
                     H. Knox
                     
                  
               